   Case 3:18-cv-01868-G Document 20 Filed 04/22/19        Page 1 of 1 PageID 117



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




GWENDOLYN M. DANIEL                        )
                                           )
              Plaintiff,                   )
                                           )             CIVIL ACTION NO.
VS.                                        )
                                           )             3:18-CV-1868-G
U.T. SOUTHWESTERN MEDICAL                  )
CENTER,                                    )
                                           )
              Defendant.                   )




                                    JUDGMENT


        This judgment is entered pursuant to F.R. CIV. P. 58 and the memorandum

opinion and order of this date. For the reasons stated in that memorandum opinion

and order, it is ORDERED that this case is dismissed with prejudice at the plaintiff’s

cost.


April 22, 2019.




                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
